Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment

Applicant's Amendments and Remarks filed on April 09, 2021 have been entered and considered. Claim 10 has been canceled. Claims 1 – 9 and 11 - 23 are pending in this application. Claims 12 – 23 have been withdrawn from further consideration subject to restriction requirement. Further, cancelation of claim 10 has rendered moot the 112 rejection in previous Office action. Furthermore, in view of Applicant’s arguments, the examiner has withdrawn the 103 rejection over Chen’257 in view of Delvaux as detailed in Office Action dated March 17, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 – 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 6,562,257 B1 (Chen’257) in view of Kajita et al. JP 10287448 A (Kajita). English abstract of the JP patent is relied upon herein.  

Considering claims 1 – 9 and 11, Chen’257 teaches a pourable or blowable loose-fill insulation, and in particular to a loose-fill insulation comprising glass fibers which are compressed and packaged in relatively small containers for easier installation by consumers. Agents capable of chemically interacting with the glass fibers are used in order to increase recoverability of the compressed glass fibers when they are removed from their packaging [Abstract]. Further, Chen’257 teaches that additional additives, such as antistatic agent/lubricants, mineral oil for dust reduction/lubricant, and colorant, may be sprayed along the air blowing path [Col. 3, 5 – 10]. Furthermore, among the preferred lubricant/antistatic agents, Chen’257 teaches the use of polyethylene glycol, which is known in the art to act as antistatic agent - lubricant agent . 


Moreover, Chen’257 in view of Kajita does not recognize that the viscosity of the polyethylene or propylene glycol is less than 600 or less than 200 cSt at 75 degrees F. However, for at least the embodiments of the prior art, wherein the molecular weight of the polyether overlaps with the claimed range (1000 – 2000 g/mol), these viscosity values are considered to be inherent for the prior art’s polyether.   
 As to the limitation in claim 7, requiring that the composition comprises mineral oil as the dedusting agent, Chen’257 teaches at [Claim 3] the use of mineral oil for that purpose.     

Response to Arguments

Applicant's Amendments and Remarks filed on April 09, 2021 have been entered and considered. Further, cancelation of claim 10 has rendered moot the 112 rejection in previous Office action. Furthermore, in view of Applicant’s arguments, the examiner has withdrawn the 103 rejection over Chen’257 in view of Delvaux as detailed in Office Action dated March 17, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments against the 103 rejection in last Office Action have been fully considered but they are moot in view of the new grounds of rejection presented above. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789